                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In the Matter of:                              )
                                                )
 Monster Concrete, LLC                          )              CASE NO.: 18-80280-CRJ11
 EIN: XX-XXX8547                                )              CHAPTER 11
                                                )
 Debtor                                         )

                     DEBTOR’S FOURTH AMENDED CHAPTER 11 PLAN
                       OF REORGANIZATION DATED JUNE 21, 2019

          In accordance with 11 U.S.C. § 1127, Monster Concrete, LLC., Debtor and Debtor-in-

 possession (“Debtor”) in the above captioned Chapter 11 case files this Fourth Amended Chapter

 11 Plan of Reorganization Dated June 21, 2019 (“Plan”), in the United States Bankruptcy Court

 for the Northern District of Alabama, Northern Division (“Bankruptcy Court” or “Court”).

                                                    I.

                                            DEFINITIONS

          The following terms shall have the following meanings unless the context otherwise

 requires and, unless otherwise indicated, the singular shall include the plural. The definitions

 contained in §§ 101 and 1101 of the Bankruptcy Code shall control unless different definitions

 are stated herein, in which case the definitions as stated herein shall control for purposes of this

 Plan.

 1.01     “Accounting Fees” means accounting and/or administrative management fees for

          preparing tax returns and other financial reports.

 1.02     “Administrative Expense Claim” means a Claim for any cost or expense of

          administration of the Reorganization Case allowed under § 503(b) of the Bankruptcy

          Code, including without limitation any Claim for the actual and necessary costs and

          expenses of preserving the Debtor’s estate and all allowances of compensation or




Case 18-80280-CRJ11          Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53           Desc Main
                                      Document      Page 1 of 24
                                                                                  Monster Concrete, LLC
                                                                                  Case No. 18-80280-CRJ11
                                                                                                     Page 2

        reimbursement of expenses to the extent allowed by the Bankruptcy Court.

 1.03   “Administrative Expense Claims Bar Date” means the date set by the Bankruptcy

        Court as the last day for filing all requests for payment of Administrative Expense

        Claims.

 1.04   “Allowed Amount” means the amount of any Allowed Claim.

 1.05   “Allowed Claim” means:

        (A) Any Claim in any Class:

                 (i)    proof of which has been filed with the Bankruptcy Court prior to the Bar

                        Date, or which has been scheduled by the Debtor and not shown as

                        disputed, contingent, or unliquidated; and

                 (ii)   to which no objection has been made within the Disclosure Statement or to

                        which no objection is filed no later than thirty (30) days after the Effective

                        Date or which has been allowed by Final Order; or

        (B)      Any Administrative Claim for which a motion or fee application has been filed

                 and approved by the Court.

 1.06   “Allowed Secured Claim” means a Claim that is both an Allowed Claim and a Secured

        Claim.

 1.07   “Allowed Unsecured Claim” means a Claim that is both an Allowed Claim and an

        Unsecured Claim.

 1.08   “Bankruptcy Code or Code” means Chapter 11 of Title 11, United States Code.

 1.09   “Bankruptcy Court” or “Court” means the United States Bankruptcy Court for the

        Northern District of Alabama, Northern Division.




Case 18-80280-CRJ11        Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53                Desc Main
                                    Document      Page 2 of 24
                                                                              Monster Concrete, LLC
                                                                              Case No. 18-80280-CRJ11
                                                                                                 Page 3

 1.10   “Bankruptcy Rule” or “Bankruptcy Rules” means one or more of the Federal Rules of

        Bankruptcy Procedure.

 1.11   “Bar Date” means the date established by the Court as the deadline for filing all Claims.

        The Court scheduled May 7, 2018, as the Bar Date for all claimants to file proofs of

        claim, including governmental units and/or agencies. Claims filed after the Bar Date,

        which are not otherwise Allowed Claims, will be disallowed and of no effect.

 1.12   “Claim” means a claim or interest as defined by the Code.

 1.13   Intentionally Omitted.

 1.14   “Class” means one of the classes of Allowed Claims or equity interests established by

        the Plan.

 1.15   “Confirmation Date” means the date on which the Court pursuant to § 1129 of the

        Bankruptcy Code enters the Confirmation Order.

 1.16   “Confirmation Order” means the Final Non-Appealable Order of the Court determining

        that the Plan meets the requirements of the Bankruptcy Code and is entitled to

        confirmation.

 1.17   “Court” means the United States Bankruptcy Court for the Northern District of

        Alabama, Northern Division.

 1.18   “Debtor” means Monster Concrete, LLC.

 1.19   “Effective Date” means the date on which the Confirmation Order becomes a Final

        Order.

 1.20   “Filing Date” with respect to the Debtor means February 1, 2018, the date on which the

        Reorganization Case was commenced by the Debtor filing for relief under Chapter 11 of




Case 18-80280-CRJ11       Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53             Desc Main
                                   Document      Page 3 of 24
                                                                              Monster Concrete, LLC
                                                                              Case No. 18-80280-CRJ11
                                                                                                 Page 4

        the Bankruptcy Code.

 1.21   “Final Decree” means the Order entered by the Bankruptcy Court which closes the case.

 1.22   “Final Order” means:

        A.     An order of the Court that has become conclusive of all matters adjudicated by

               such order and:

               (i)    that is not the subject of a pending appeal and for which the time to appeal

                      or seek review or rehearing of such order has expired, or

               (ii)   that is the subject of a pending appeal but has not been stayed or as to

                      which no supersede as bond has been posted.

 1.23   “IRS” means the Internal Revenue Service.

 1.24   “Plan” means this Plan of Reorganization and any subsequent amendments.

 1.25   “Post-Petition” means the Filing Date and the period after the Filing Date.

 1.26   “Pre-Petition” means the period preceding the Filing Date.

 1.27   “Priority Claim” means those expenses and claims which may be provided for under 11

        U.S.C. § 507 of the Code.

 1.28   “Proponent” means Debtor.

 1.29   “Pro-rata Share” means the same proportions that a given Allowed Claim within a

        Class bears to the total Allowed Claim of such Class.

 1.30   “Reorganization Case” with respect to the Debtor means the reorganization case under

        Chapter 11 of the Bankruptcy Code commenced by the Debtor on or about February1,

        2018, and pending in the Bankruptcy Court under Case No. 18-80280-CRJ11.

 1.31   “Secured Claim” means a Claim allowed as secured in the real or personal property of




Case 18-80280-CRJ11       Doc 83      Filed 06/21/19 Entered 06/21/19 16:05:53            Desc Main
                                    Document      Page 4 of 24
                                                                                  Monster Concrete, LLC
                                                                                  Case No. 18-80280-CRJ11
                                                                                                     Page 5

        Debtor.

 1.32   “Unsecured Claim” means an allowed Claim other than an Administrative Expense

        Claim, Priority Claim, or a Secured Claim.

                                               II.

           CLASSES AND CLASSIFICATIONS OF CLAIMS AND INTEREST

 1.0    Secured Claims:

        1.01   EFS Credit Trust: This Class consists of the Secured Claim of EFS Credit Trust.

        1.02   Internal Revenue Service: This Class consists of the Secured Claim of the IRS.

        1.03   Alabama Department of Revenue: This Class consists of the Secured Claim of

               Alabama Department of Revenue, which debt is owed by Monster Concrete and

               Excavation, Inc. and is proposed to be substantively consolidated with this case.

        1.04   Caterpillar Financial Services: This Class consists of the Allowed Secured

               Claim of Caterpillar Financial Services, which debt is owed by Monster Concrete

               and Excavation, Inc. and is proposed to be substantively consolidated with this

               case.

        1.05 Mack Financial Services: This Class consists of the Secured Claim of Mack

               Financial Services, which debt is owed by Monster Concrete and Excavation, Inc.

               and is proposed to be substantively consolidated with this case.

        1.06   Bravo Capital: This Class consists of the Allowed Secured Claim of Bravo

               Capital Financial Services, which debt is owed by Monster Concrete and

               Excavation, Inc. and is proposed to be substantively consolidated with this case.




Case 18-80280-CRJ11       Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53                 Desc Main
                                   Document      Page 5 of 24
                                                                               Monster Concrete, LLC
                                                                               Case No. 18-80280-CRJ11
                                                                                                  Page 6

 2.0     Non-Priority General Unsecured Claims.: This Class consists of all Allowed

         Unsecured Claims.

 3.0     Intercompany Claims: This Class consists of the intercompany claims between Debtor

         and Monster Concrete and Excavation, Inc.

 4.0     Equity Interest Holder: This Class consists of the equity shareholders of the Debtor

         which consists of Mr. Steve Williams owns one hundred percent (100%) of the issued

         and outstanding stock in the Debtor.

                                                   III.

           IMPAIRMENT AND TREATMENT OF CLAIMS UNDER THE PLAN

         The Plan will be summarized by incorporation of pertinent portions. Other provisions of

 the Plan are extremely important, especially Article I, Definitions. The Plan should be read in

 full.

 1.0     Secured Claims:

         1.01    North Mill Credit Trust f/k/a EFS Credit Trust: This Class consists of the

                claim of North Mill Credit Trust f/k/a EFS Credit Trust (hereinafter “EFS”) in the

                approximate amount of $41,067.62 and is impaired. The Claim of EFS is secured

                by a lien on a 2017 Rampant low boy 35-ton trailer which is owned by the Debtor

                but used by Monster Concrete and Excavation in its operations.          The Debtor

                proposes that this claim be paid by Monster Concrete and Excavation, pursuant to

                its plan, in monthly payments of $779.71 per month for 60 months with interest at

                5.25%, per annum until the debt is paid in full. EFS shall retain its lien on this

                collateral until the debt is paid in full.




Case 18-80280-CRJ11         Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53            Desc Main
                                     Document      Page 6 of 24
                                                                                              Monster Concrete, LLC
                                                                                              Case No. 18-80280-CRJ11
                                                                                                                 Page 7

         1.02      Internal Revenue Service:1 This Class consists of the Allowed Secured Claim of

                  the IRS and is impaired. The IRS has filed a secured claim in the approximate

                  sum of $467,808.65. The Debtor proposes that this claim be paid by Monster

                  Concrete and Excavation, pursuant to its plan of reorganization.                       That plan

                  proposes that Monster Concrete and Excavation (MCE) will pay settle and satisfy

                  this claim over period of ninety-two (92) months at the Internal Revenue Code

                  interest rate of 4.00%. MCE shall remit sixty (60) monthly payments in the sum

                  of $4,736.34 and thirty-two (32) payments in the sum of $8,486.44 to the IRS.

                  The first monthly installment shall be due on or before August 1, 2019 and

                  subsequent installments shall be due on the 1st day of each month thereafter until

                  said debt has been paid in full. MCE reserves the right to prepay the portion of

                  the IRS secured claim during the referenced payment period.

                  The IRS shall retain its tax liens which were filed pre-petition and shall not be

                  required to release said tax liens until the secured and general unsecured amounts

                  of its claim have been paid in full per the terms of the confirmed plan.

                  For the tax periods listed on the amended claim filed by the IRS, the time periods

                  found at 26 U.S.C. §§ 6503(b) and 6503(h) are tolled during the term for

                  repayment stated in this plan.

                  For the tax periods listed on the amended claim, the time periods found at 11

                  U.S.C. § 507(a)(8) are tolled during the term for repayment stated in this plan.


 1 Debtor’s classification of these secured tax claims is in accordance with the Bankruptcy Code. See e.g. In re Tree
 of Life Church, 522 B.R. 849, 861 (Bankr. D.S.C. 2015); In re Greenwood Point, LP, 445 B.R. 885, 905 (Bankr.
 S.D. Ind. 2011).




Case 18-80280-CRJ11             Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53                       Desc Main
                                         Document      Page 7 of 24
                                                                                   Monster Concrete, LLC
                                                                                   Case No. 18-80280-CRJ11
                                                                                                      Page 8




              The IRS tax debt for the tax periods listed on the amended IRS claim shall not be

              the subject of any discharge entered in this case until the Debtor has complied

              with the terms of the repayment of the IRS debt as set for herein.

              The IRS reserves the right to adjust the amount of its claim if it determined

              through the IRS administrative process that the amounts due on any tax period

              listed on the IRS claim are due to be adjusted.

       Assuming that the case of Monster Concrete and Excavation (“MCE”) is substantively

       consolidated with the case of Monster Concrete the following additional secured claims

       would be satisfied as follows:

       1.03   Alabama Department of Revenue: This Class consists of the Allowed Secured

              Claim of Alabama Department of Revenue (“ADOR”) in the approximate amount

              of $7,519.00 and is impaired. ADOR is secured by a tax lien on Monster Concrete

              and Excavation’s equipment, inventory and accounts receivables pursuant to a tax

              lien. Debtor will pay, settle and satisfy this debt by making monthly payments to

              ADOR in the amount of $166.43 per month for Forty-Eight months commencing

              on the Effective Date of the Plan and continuing each month thereafter until the

              Debt is paid in full. This claim includes interest at 3% per annum. This creditor

              will retain its lien upon this collateral until such time as the debt is paid in full.

       1.04   Caterpillar Financial Services: This Class consists of the Allowed Secured

              Claim of Caterpillar Financial Services in the approximate amount of $30,054.34

              and is impaired. The Claim of Caterpillar is secured by a lien on a 320CL




Case 18-80280-CRJ11       Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53                  Desc Main
                                   Document      Page 8 of 24
                                                                              Monster Concrete, LLC
                                                                              Case No. 18-80280-CRJ11
                                                                                                 Page 9

              Hydraulic Excavator & Bucket. On May 29, 2018 this Court approved payment

              of the adequate protection payments by the Debtor’s to Caterpillar in the amount

              $1,851.03 per month beginning in April, 2018 [Doc. 80]. This payment includes

              interest at the contract rate of 8.95 percent. Debtor will continue to pay this debt

              pursuant to the terms of this Court’s prior order until the debt is paid in full.

              Debtor estimates that the payment period is approximately 16 months.

       1.05   Mack Financial Services: This Class consists of the Allowed Secured Claim of

              Mack Financial Services in the approximate amount of $18,414.55 and is

              impaired. The Claim of Mack is secured by a lien on a 2011 Mack Truck. The

              Debtor will pay, settle and satisfy this debt by making monthly payments to Mack

              in the amount of $426.15 per month. This payment includes interest at the

              contract rate of 5.25 percent. Debtor will continue to pay This debt pursuant to

              the terms of This Court’s prior order until the debt is paid in full.           Debtor

              estimates that the payment period is approximately 16 months.

       1.06   Bravo Capital: This Class consists of the Allowed Secured Claim of Bravo

              Capital Financial Services in the approximate amount of $88,444.65 and is

              impaired. The Claim of Caterpillar is secured by a lien on a 2012 John Deer

              605C and a 2005 Mack CV713 Truck. On April 26, 2018 this Court approved

              payment of the adequate protection payments by the Debtor to Bravo $10,094.76

              beginning in April, 2018 [Doc. 66]. This payment includes interest at the contract

              rate. Debtor will continue to pay This debt pursuant to the terms of This Court’s

              prior order until the debt is paid in full. Debtor estimates that the payment period




Case 18-80280-CRJ11      Doc 83     Filed 06/21/19 Entered 06/21/19 16:05:53              Desc Main
                                  Document      Page 9 of 24
                                                                               Monster Concrete, LLC
                                                                               Case No. 18-80280-CRJ11
                                                                                                 Page 10

                is approximately 10 months.

 2.0    Non-priority Unsecured Claims: This class consists of all allowed general unsecured

 claims which are impaired. This class includes the general unsecured claim of the IRS claim in

 the sum of $6,478.55. The total amount of unsecured claims exceeds $547,000. The claims are

 of every kind and nature including claims arising from personal guarantees, the rejection of

 executory contracts, unexpired lease claims, deficiencies on secured claims, contract damage

 claims or open account claims and damages arising from or related to any liquidated or

 contingent claim. It also includes any debt which is filed as a priority or secured claim but,

 which is allowed as an unsecured claim by the Bankruptcy Court. Holders of Allowed Claims in

 this class as determined on or before the Effective Date of the Plan shall be paid a pro rata

 distribution. Payment to Allowed Claims in this class shall be made pursuant to the terms of

 Class 2.0 MCE’s Plan (General Unsecured Creditor Class) from its future net income. Debtor

 reasonably believes that creditors in this class will receive a distribution equal to no less than

 fifty percent (50%) of their Allowed Claim. Allowed Claims in this class shall receive monthly

 payments starting on the Effective Date of the Plan over a period of sixty consecutive months.

 3.0    Intercompany Claims: Intercompany Claims exist to the extent that Monster Concrete

 and Excavation uses the equipment belonging to Debtor. There is no written lease agreement

 between the two companies; however, Monster Concrete and Excavation is paying the secured

 creditors of Debtor. Such Intercompany Claims shall be reinstated and distributions continued

 pursuant to the Plan.

 4.0    Equity Interest Holder:      This Class consists of the equity shareholder of the debtor

 which consists of Steve Williams, who owns One hundred percent (100%) of the issued and




Case 18-80280-CRJ11        Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                 Desc Main
                                 Document    Page 10 of 24
                                                                               Monster Concrete, LLC
                                                                               Case No. 18-80280-CRJ11
                                                                                                 Page 11

 outstanding stock. Mr. Williams will not retain or receive any distribution on account of his

 ownership in the Debtor.    Upon Substantive Consolidation Mr. Williams’ equity ownership in

 the Debtor shall be retired and he shall cease to own such interest. Mr. Williams will retain his

 equity interest in Monster Concrete and Excavation, but he shall not, however, receive a

 distribution based on his Claim under the Plan until allowed administrative, priority and

 unsecured claimants have been paid or otherwise satisfied as provided for herein.


                    TREATMENT OF UNCLASSIFIED ADMINISTRATIVE
                        EXPENSES AND PRIORITY TAX CLAIMS


 Administrative Expense Claims: All Administrative Claims shall be paid through the Chapter

 11 case of Monster Concrete and Excavation, as follows:

        1.01   Heard, Ary & Dauro, LLC: This Administrative Expense Claim is

               unimpaired and shall be paid in full as of the Effective Date of the Plan

               unless otherwise agreed upon by the parties.

        1.02   Davis, Redding & Associates, CPA.           The Debtor has also incurred

               accounting fees from Davis, Redding & Associates, LLC in the

               approximate amount of $2,400 as of May 31, 2018.

 Priority claims:

        Alabama Department of Revenue: Pre petition the Debtor owed the Alabama

 Department of Revenue the sum of $23,072.01 for withholding taxes which is a priority

 claim under §507(a)(8) of the Bankruptcy Code. This amount shall be paid by Monster

 Concrete and Excavation upon the confirmation of its Plan, in sixty (60) equal monthly

 payments of $424.91 which payment includes interest at 4%. The first payment shall be




Case 18-80280-CRJ11         Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                Desc Main
                                  Document    Page 11 of 24
                                                                                   Monster Concrete, LLC
                                                                                   Case No. 18-80280-CRJ11
                                                                                                     Page 12

 due on the Effective Date of the Plan and subsequent payments shall be due on the 1st

 day of each monthly thereafter until said debt has been paid in full.

                                                  IV.

                     PROVISIONS FOR REJECTION AND ASSUMPTION
                             OF EXECUTORY CONTRACTS

         Debtor is not aware of any additional executory contracts or unexpired leases to which it

 is a party. To the extent such exists it is to be rejected upon confirmation. All parties to any

 executory contract or lease rejected shall have thirty (30) days from the Confirmation Date in

 which to file a claim for damages, if any, resulting from such rejection or such claims will be

 disallowed and will not be eligible to participate in distributions under this Plan.

                                                  V.

                            MEANS OF EXECUTION OF THE PLAN

         5.01    Means of Implementation of the Plan.           As part of the implementation of its

 Plan, the Debtor has proposed that its case be substantively consolidated with Monster Concrete

 and Excavation, LLC Case No. 18-80279, upon confirmation of this Plan.                     Substantive

 consolidation involves the pooling of the assets and liabilities of two or more related entities; the

 liabilities of the entities involved are then satisfied from the common pool of assets created by

 consolidation. Eastgroup Properties v. S. Motel Ass'n, Ltd., 935 F.2d 245, 248 (11th Cir. 1991).

 Substantive Consolidation is appropriate where benefits of consolidation outweigh the harm it

 inflicts on objecting parties, if any.

         In this case there are good reasons to combine these companies. All business currently

 being done by the two companies, is being done through Monster Concrete and Excavation. The

 majority of the income is generated utilizing assets belonging to Monster Concrete and the two




Case 18-80280-CRJ11          Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                   Desc Main
                                   Document    Page 12 of 24
                                                                               Monster Concrete, LLC
                                                                               Case No. 18-80280-CRJ11
                                                                                                 Page 13

 companies share many of the same creditors. There would also be cost savings by avoiding

 duplication by consolidation and consolidation will recognize that which has been intended; that

 the two companies really are just one.     Debtor incorporates the arguments contained in the

 Motion for Substantive Consolidation [18-80279; Doc 104] in further support of this

 consolidation.

        Absent substantive consolidation the unsecured creditors of Debtor will be paid little if

 any portion of their claim. Moreover, the creditors of Monster Concrete and Excavation will not

 be prejudiced by substantive consolidation. In fact, they actually benefit by Monster Concrete

 and Excavation using equipment belonging to Debtor and thereby avoiding having to spend

 additional monies to purchase new equipment. These savings can then be used to as part of the

 plan payments to the creditors of both Monster Concrete and Monster Concrete and Excavation.

 In the event the cases are not consolidated then it is likely that the claims in the Monster

 Concrete case would not receive any distribution as this case would likely be dismissed. Debtor

 would not have any means of reorganizing its debts since it is not operating. The dismissal of

 Debtor’s case, however, would expose Monster Concrete and Excavation to potential claims for

 successor liability and stay relief motions from those secured creditors for which Debtor is

 obligated to pay the debt but which Monster Concrete and Excavation is using the equipment.

        5.02      Execution of All Documents. The Plan authorizes the Debtor to execute all

 documents necessary to carry out the terms of the Plan.

        5.03      Objections to Claims and Allowance. No payment or distribution shall be made

 to the holder of a Claim against which an objection has been filed within thirty (30) days of the

 Effective Date until any such objection to a Claim has been determined by Final Order of the




Case 18-80280-CRJ11         Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                Desc Main
                                  Document    Page 13 of 24
                                                                                    Monster Concrete, LLC
                                                                                    Case No. 18-80280-CRJ11
                                                                                                      Page 14

 Court. Disputed and unliquidated Claims shall be estimated for purposes of voting and unless

 the Court orders otherwise, payments to holders of contested claims that are subsequently

 allowed shall be made in accordance with the terms of the Plan. Contest of Claims shall be filed

 with the Court no later than sixty (60) days after the Effective Date.

        5.04    Amendments to Claims and Requests for Payment of Administrative

 Expense Claims; Claims Filed After the Bar Dates. Unless otherwise provided in a Final

 Order of the Bankruptcy Court:

        (a)     after the Bar Date, a Claim on account of which a Proof of Claim is not timely

 filed in accordance with the Plan, the Bankruptcy Code, the Bankruptcy Rules or an Order of the

 Bankruptcy Court, may not be filed or amended without the authorization of the Bankruptcy

 Court and, even with such Bankruptcy Court authorization, may be amended by the holder of

 such Claim solely to decrease, but not to increase, the face amount or priority;

        (b)     except as otherwise provided herein, after the Administrative Expense Claims Bar

 Date, a Claim on account of which a request for payment of Administrative Expense Claim is not

 timely filed may not be filed or amended without the authorization of the Bankruptcy Court and,

 even with such Bankruptcy Court authorization, may be amended by the holder of such Claim

 solely to decrease, but not to increase, the face amount or priority; and

        (c)     Except as otherwise provided in the Plan, any new or amended Claim filed after

 the Bar Date or the Administrative Expense Claims Bar Date (as applicable) shall be deemed

 Disallowed in full and expunged without any action by the Plan Proponent, unless the holder of

 such Claim has obtained prior Bankruptcy Court authorization for the filing. The holder of a

 Claim which is disallowed pursuant to this Section 5.04 shall not receive any distribution on




Case 18-80280-CRJ11         Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                     Desc Main
                                  Document    Page 14 of 24
                                                                                 Monster Concrete, LLC
                                                                                 Case No. 18-80280-CRJ11
                                                                                                   Page 15

 account of such Claim. The Plan Proponent shall file with the Bankruptcy Court and serve on

 the holder of any Claim whose Claim is deemed Disallowed pursuant to this Section 5.04, but

 whose Proof of Claim or request for payment of an Administrative Expense Claim is

 subsequently deemed timely filed or Allowed notwithstanding this Section 5.04 by a Final Order

 of the Bankruptcy Court, any Objection to such Claim or request for estimation thereof within

 sixty (60) days (or such later date as the Bankruptcy Court shall approve) after any such order

 becomes a Final Order.

        5.05    Retention of Assets.       Except as provided for in the Plan, or in the order

 confirming the Plan, on the Confirmation Date, the Debtor shall be vested with all of the

 property of the estate, and the Debtor shall retain all property rights free and clear of all liens,

 charges, and other interests of the creditors.

                                                  VI.

                  MODIFICATION AND CONFIRMATION OF THE PLAN

        6.01    Pre-Confirmation Modifications. Debtor may propose modifications hereof at

 any time prior to Confirmation without leave of this Court, upon such notice as may be required

 by this Court. If such modification is made after acceptance hereof, this Plan as so modified

 shall be deemed accepted by all holders of Claims and Equity Interests that have previously

 accepted this plan, provided that this Court finds that such modification would not materially and

 adversely

 change the treatment of the holders of Claims or Equity Interests that have not accepted such

 modification in writing.

        6.02    Post-Confirmation Modifications.




Case 18-80280-CRJ11         Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                  Desc Main
                                  Document    Page 15 of 24
                                                                                    Monster Concrete, LLC
                                                                                    Case No. 18-80280-CRJ11
                                                                                                      Page 16

        (a)     Except as provided in Subsection (b) of this section, Debtor may modify this Plan

 after Confirmation only if this Court determines that this Plan as so modified meets all of the

 requirements for confirmation.

        (b)     Notwithstanding Subsection (a) of this section, the Debtor may modify this Plan

 during the period between the Confirmation Date and the "substantial consummation," provided

 that this Court determines only that such modification does not materially and adversely change

 the treatment of Claims or Equity Interests but merely remedies a defect or omission or

 reconciles an inconsistency in or between this Plan and/or the Confirmation Order in such

 manner as may be necessary to carry out the purposes and effect hereof.

        6.03     Effect of Confirmation.

        (a)     Upon Confirmation, the provisions hereof shall bind the Debtor and each holder

 of a Claim whether or not (1) the Claim of such holder is impaired hereunder, or (2) such holder

 has accepted this plan.

        (b)     Except as otherwise provided herein or in the Confirmation Order, Confirmation

 vests all of the property of the estate in Debtor, free and clear of all Claims.

        (c)     Except as provided for in § 1141(d)(5), Confirmation discharges the Debtor from

 any debt that arose before the Confirmation Date and any Claim of a kind specified in §§ 502(g),

 502(h), or 502(i) of the Bankruptcy Code, whether or not (1) a proof of claim is filed with

 respect thereto, (2) the debt appears in the schedules of liabilities filed by the Debtor, (3) the debt

 is allowed, or (4) the holder of such debt has accepted this Plan.

        (d)     Confirmation shall constitute approval or ratification by this Court of the

 assumption or rejection of the Debtor’s executory contracts and unexpired leases pursuant to




Case 18-80280-CRJ11         Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                     Desc Main
                                  Document    Page 16 of 24
                                                                                Monster Concrete, LLC
                                                                                Case No. 18-80280-CRJ11
                                                                                                  Page 17

 Section IV hereof.

        (e)     Confirmation shall constitute approval by this Court of all financing

 arrangements, leases, contracts, and other actions that the Debtor proposes in the Disclosure

 Statement or herein, to enter into, make, or take in connection with implementation hereof,

 including the execution of any documents as of the Effective Date.

                                                 VII

                                          DISCHARGE

        Except as otherwise provided in the Plan or in the Confirmation Order, confirmation

 creates a discharge effective as of the date of entry of the Confirmation Order, of any and all

 debts of the Debtor that arose at any time before the Confirmation, including but not limited to,

 all principal and interest, whether accrued before or after the Filing Date, pursuant to § 1141 (d)

 (1) and 506 (d) of the Code. The discharge shall be effective as to each Claim, regardless of

 whether a proof of claim therefor was filed, whether the Claim is an allowed claim, or whether

 the holder thereof votes to accept the Plan. The rights afforded in the Plan shall be in exchange

 for and in complete satisfaction, discharge and release of all Claims and interests of any nature

 whatsoever. All creditors shall be precluded from asserting against the Debtor or its assets or

 properties any claim which arises from or relates to any act, omission or transaction of any kind

 that occurred prior to the Confirmation Date.


                                                 VIII

                RETENTION, ENFORCEMENT AND WAIVER OF CLAIMS

        8.1     Pursuant to § 1123(b) (3) of the Code, the Debtor shall retain and may enforce

 any and all claims of the Debtor except claims waived, relinquished, or released in accordance




Case 18-80280-CRJ11        Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                  Desc Main
                                 Document    Page 17 of 24
                                                                                 Monster Concrete, LLC
                                                                                 Case No. 18-80280-CRJ11
                                                                                                   Page 18

 with the Plan.

        8.2       No party in interest except the Debtor shall maintain or commence an action to

 recover a preference as defined in § 547(b) of the Code after the Confirmation Order is entered.

        8.3       Contests of Claims shall be filed with the Court not later than thirty (30) days

 after the Effective Date.

                                                  IX.

                                 JURISDICTION OF THE COURT

        9.01      Continuing Jurisdiction. The Court shall retain and have exclusive jurisdiction

 over the Reorganization Case for the following purposes:

        (a)       To determine any and all objections to the allowance of Claims or Interests;

        (b)       To determine any and all applications for allowances of compensation and

                  reimbursement of expenses and any other fees and expenses authorized to be paid

                  or reimbursed under the Bankruptcy Code or the Plan;

        (c)       To determine any applications or motions pending on the Effective Date for the

                  rejection, assumption, or assumption and assignment of any executory contract

                  and to hear and determine, and if need be, to liquidate any and all Claims arising

                  therefrom;

        (d)       To determine any and all applications, adversary proceedings, and contested

                  matters that may be pending on the Effective Date;

        (e)       To consider any modification of this Plan, remedy any defect or omission or

                  reconcile any inconsistency in any Order of the Court, to the extent authorized by

                  the Court;




Case 18-80280-CRJ11            Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53               Desc Main
                                     Document    Page 18 of 24
                                                                               Monster Concrete, LLC
                                                                               Case No. 18-80280-CRJ11
                                                                                                 Page 19

        (f)     To determine all controversies, suits, and disputes that may arise in connection

                with the interpretation, enforcement, or consummation of the Plan or that may

                involve or affect the value of assets of the Company administered by the Plan;

        (g)     To consider and act on the compromise and settlement of any Claim against or

                cause of action by or against the Debtor arising under or in connection with the

                Plan;

        (h)     To issue such orders in aid of execution of the Plan to the extent authorized by §

                1142 of the Bankruptcy Code;

        (i)     To enforce the workout agreement;

        (j)     To determine such other matters as may be set forth in any order or orders

                confirming the Plan or which may arise in connection with the Plan or any other

                Order or Orders confirming the Plan.

                                                    X.

                               MISCELLANEOUS PROVISIONS

        10.1    Prior Court Orders. All prior orders entered by the United States Bankruptcy

 Court for the Northern District of Alabama are hereby incorporated by reference, including their

 terms, conditions, benefits, requirements and obligations.

        10.01 Cramdown. With respect to any class not accepting the Plan, the Proponent

 does hereby request confirmation of the Plan pursuant to § 1129(b) of the Bankruptcy Code on

 the grounds that the Plan does not discriminate unfairly and is fair and equitable with respect to

 each class of claims that are impaired.

        10.2    Quarterly Fees. The Debtor will be making its quarterly fees to the Bankruptcy




Case 18-80280-CRJ11        Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                 Desc Main
                                 Document    Page 19 of 24
                                                                                 Monster Concrete, LLC
                                                                                 Case No. 18-80280-CRJ11
                                                                                                   Page 20

 Administrator pursuant to 28 U.S.C. § 1930. Debtor will continue to make these payments as

 required post-petition.

        10.3    Compliance with Tax Requirements. In connection with the Plan, the Debtor

 will comply with all withholding and reporting requirements imposed by federal, state and local

 taxing authorities, and all distributions hereunder shall be subject to such withholding and

 reporting requirements.

        10.4    Retention of Liens. Each creditor whose claim is secured by a lien or mortgage

 on property of the Debtor shall retain such lien or mortgage until such creditor’s claim is paid in

 full according to the treatment proposed under the Plan at which time the lien shall be released.

        10.5    Employment and Payment of Professionals.

        (a)     During the period between the Confirmation Date and the Effective Date, Debtor

        may (1) continue to avail itself of the services of professional persons whose employment

        was approved at or prior to Confirmation in completing the administration of this case

        and in the consummation and performance hereof, and (2) if necessary and with the

        approval of this Court, employ additional professional persons to render such services.

        (b)     With respect to services rendered and expenses incurred in or in connection with

        this case during such period by any such professional person, the professional person may

        render periodic billings therefore to the Debtor and the Debtor shall promptly pay the

        same, but each such payment shall be subject to review and approval by this Court as to

        the reasonableness thereof in the manner prescribed by Subsection (a) of this section.

       10.6    Notice of Hearing and Motions Post Confirmation. Upon confirmation of the

Plan, all of the motions, and applications for compensation to professionals, and notices of such




Case 18-80280-CRJ11        Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                   Desc Main
                                 Document    Page 20 of 24
                                                                               Monster Concrete, LLC.
                                                                               Case No. 18-80279-CRJ11
                                                                                                Page 21


hearings shall be limited to the Debtor, Bankruptcy Administrator and any party of interest directly

affected by such motion or application.

       10.7     Satisfaction of Claims. The rights afforded in this Plan shall be in exchange for and

in complete satisfaction, discharge, and release of all Allowed Claims, liens and encumbrances of

any nature whatsoever, including any interest accrued thereon from and after the Filing Date,

against the Debtor or any of its assets; and, except as otherwise provided herein, on Confirmation,

all such Allowed Claims against the Debtor or its assets, any other or further Allowed Claim based

upon any act or omission, transaction or other activity of any kind or nature that occurred prior to

Confirmation are satisfied, discharged and released.

                                               XI.

                                      CLOSING OF CASE

       11.01 Procedure for Closing Case. If the Court concludes that a hearing on such motion

would be appropriate, such hearing shall be conducted upon notice only to the Debtor, the

Bankruptcy Estate Administrator, and persons specially requesting notices at the hearing on

confirmation.

       Respectfully submitted on this 21st day of June 2019.


                                             By: /s/ Steve Williams    ____________
                                                 Monster Concrete, LLC

                                                 /s/ Kevin D. Heard
                                                 Kevin D. Heard

                                                 /s/ Angela S. Ary
                                                 Angela S. Ary




Case 18-80280-CRJ11         Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                 Desc Main
                                  Document    Page 21 of 24
                                                                              Monster Concrete, LLC.
                                                                              Case No. 18-80279-CRJ11
                                                                                               Page 22


                                                  Attorneys for Debtor

                                                  HEARD, ARY & DAURO, LLC
                                                  303 Williams Avenue SW
                                                  Park Plaza Suite 921
                                                  Huntsville, Alabama 35801
                                                  Phone: (256) 535-0817
                                                  Fax: (256) 535-0818
                                                  kheard@heardlaw.com
                                                  aary@heardlaw.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of June 2019, I served a copy of the foregoing Debtor’s
Fourth Amended Chapter 11 Plan of Reorganization Dated June 20, 2019, on the parties listed
below and on the attached matrix by depositing the same in the United States Mail, postage prepaid
and properly addressed, via electronic mail at the e-mail address below, unless the party being
served is a registered participant in the CM/ECF System for the United States Bankruptcy Court for
the Northern District of Alabama, service has been made by a “Notice of Electronic Filing”
pursuant to FRBP 9036 in accordance with subparagraph II.B.4. of the Court’s Administrative
Procedures as indicated below.

Notice will be electronically mailed to:

Richard Blythe Richard_Blythe@alnba.uscourts.gov; courtmailann@alnba.uscourts.gov

Richard E. O'Neal USAALN.BANKRUPTCY@usdoj.gov

Matthew M Cahill mcahill@bakerdonelson.com, mcleveland@bakerdonelson.com,
dbivins@bakerdonelson.com

Derek F Meek dmeek@burr.com, mgunnells@burr.com

Notice will not be electronically mailed to:

All parties on the attached matrix were served via U.S. Mail.



                                                      /s/ Kevin D. Heard
                                                      Kevin D. Heard




Case 18-80280-CRJ11          Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53               Desc Main
                                   Document    Page 22 of 24
Label Matrix for local noticing        * ALA DEPT OF REVENUE LEGAL DIV              * Bravo Capital
1126-8                                 P.O. Box 320001                              3415 Greystone Dr. Ste. 210
Case 18-80280-CRJ11                    Montgomery, AL 36132-0001                    Austin, TX 78731-2364
NORTHERN DISTRICT OF ALABAMA
Decatur
Fri Jun 21 15:26:56 CDT 2019
* Cardinal Equity                      * EFS Credit Trust                           * Gibraltar Capital Advance
30 Wall street                         50 Washington St., 10th floor                400Skikie Blvd. Ste 375
New York, NY 10005-2201                Norwalk, CT 06854-2751                       Northbrook, IL 60062-7928



(p)INTERNAL REVENUE SERVICE            * Internal Revenue Service                   * Labor Finders
CENTRALIZED INSOLVENCY OPERATIONS      P.O. Box 7346                                11426 North Jog Rd.
PO BOX 7346                            Philadelphia, PA 19101-7346                  Palm Beach Gardens, FL 33418-1762
PHILADELPHIA PA 19101-7346


(p)SPRINT NEXTEL CORRESPONDENCE        * Sunbelt                                    * Teri Williams
ATTN BANKRUPTCY DEPT                   2341 Deerfield Dr.                           25 Cypress Grove Ln
PO BOX 7949                            Westville, SC 29175                          Huntsville, AL 35824-4045
OVERLAND PARK KS 66207-0949


* The McPherson Companies, Inc.        * Tyco Security                              * U.S. Securities and Exchange Commission
5051 Cardinal Dr.                      Attn: Bankruptcy Department                  Regional Director, Branch of Reorganizat
Trussville, AL 35173-1871              P.O. Box 371967                              Atlanta Regional Office, Suite 900
                                       Pittsburgh, PA 15250-7967                    950 East Paces Ferry Road
                                                                                    Atlanta, GA 30326-1180

* United States Attorney               * United States Attorney General             * United States Bankruptcy Administrator
Northern District of Alabama           U.S. Department of Justice                   Northern district of Alabama
1801 Fourth Avenue North               950 Pennsylvania Avenue, NW                  1800 Fifth Ave. North
Birmingham, AL 35203-2101              Washington DC 20530-0001                     Birmingham, Al 35203-2126


Richard Blythe                         Richard M Blythe                             Braxton Harris & Associates
BA Decatur                             United States Bankruptcy Administrator       Attn: Bankruptcy Department
P O Box 3045                           PO Box 3045                                  1417 Commerce Blvd.
Decatur, AL 35602-3045                 Decatur, AL 35602-3045                       Anniston, AL 36207-9407


Buffalo Rock                           Buffalo Rock Company                         Matthew M Cahill
4507 Triana Blvd                       c/o Burr & Forman LLP                        Baker, Donelson, Bearman, Caldwell & Ber
Huntsville, AL 35805-5707              420 North 20th Street                        420 20th Street North
                                       Suite 3400                                   Suite 1600
                                       Birmingham, AL 35203-5210                    Birmingham, AL 35203-5202

Capital One Bank (USA), N.A.           Caterpillar Financial Services Corporation   Caterpillar Financial Services Corporation
PO Box 71083                           Baker Donelson, PC                           2120 West End Avenue
Charlotte, NC 28272-1083               c/o Matthew M. Cahill                        Nashville, TN 37203-5341
                                       420 20th Street North
                                       Suite 1400
                                       Birmingham, AL 35203-3221
Gibraltar Capital Advance, LLC         Kevin D. Heard                               Lynda Hall, Tax Collector of Madison, CO AL
C/O American Financial Management      Heard, Ary & Dauro, LLC                      100 Northside Square, Room 116
8755 West Higgins, Suite 610           303 Williams Avenue SW                       Huntsville, AL 35801-8815
CHICAGO, IL 60631-2751                 Park Plaza Suite 921
                                       Huntsville, AL 35801-6012
             Case 18-80280-CRJ11    Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                 Desc Main
                                          Document    Page 23 of 24
Mack Financial Service Inc.                          McCarthy, Burgess & Wolff                            Derek F Meek
7025 Albert Pick Rd.                                 The MB&W Building                                    Burr & Forman LLP
Greensboro, NC 27409-9539                            26000 Cannon Road                                    420 North 20th Street
                                                     Bedford, OH 44146-1807                               Suite 3400
                                                                                                          Birmingham, AL 35203-3284

Monster Concrete, LLC                                Northmill Finance                                    Secretary of the Treasury
4507 Triana Blvd                                     50 Washington St., 10th Floor                        1500 Pennsylvania Ave., NW
Huntsville, AL 35805-5707                            Norwalk, CT 06854-2751                               Washington, DC 20220-0001



Steering Committee                                   Steve Williams                                       Tyco Integrated Security, LLC
c/o Akin Gump Strauss Hauer & Feld LLP               4507 Triana Blvd SW                                  10405 Crosspoint Blvd.
One Bryant Park                                      Huntsville, AL 35805-5707                            Indianapolis, IN 46256-3323
Bank of America Tower
New York, NY 10036-6745



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


* Internal Revenue Service                           * Sprint
Attn: Bankruptcy Department                          Attn: Bankruptcy Department
801 Tom Martin Road, Room 126                        P.O. Box 569670
Birmingham, AL 35211                                 Dallas, TX 75356-9670




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Caterpillar Financial Services Corporation        End of Label Matrix
2120 West End Avenue                                 Mailable recipients    38
Nashville, TN 37203-5341                             Bypassed recipients     1
                                                     Total                  39




             Case 18-80280-CRJ11                Doc 83 Filed 06/21/19 Entered 06/21/19 16:05:53                           Desc Main
                                                      Document    Page 24 of 24
